Citation Nr: 0805029	
Decision Date: 02/12/08    Archive Date: 02/20/08	

DOCKET NO.  07-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability, claimed as the postoperative residuals of 
lumbar laminectomy. 

2.  Entitlement to service connection for a bilateral eye 
disorder. 

3.  Entitlement to service connection for benign prostatic 
hypertrophy (enlarged prostate gland).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a decision of May 1981, the Board denied entitlement to 
service connection for the postoperative residuals of lumbar 
laminectomy.  Since the time of that decision, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence neither new nor material, 
and the current appeal ensued.  Because the Board is required 
to determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis, the issue on appeal is as stated 
on the title page.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).

Finally, this appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

In response to correspondence from the RO dated in early 
November 2007, the veteran, in late November 2007, indicated 
that he wished to appear before a Veterans Law Judge at the 
VARO located in Waco, Texas.  To date, the veteran has not 
been afforded that hearing before a traveling Veterans Law 
Judge.  Nor has his request for such a hearing been 
withdrawn.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a traveling Veterans Law Judge at the RO 
located in Waco, Texas.  A copy of the 
letter scheduling the veteran for that 
hearing, along with a transcript of the 
hearing, should be included in the 
veteran's claims folder.  

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

